DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/653,583 filed on 10/15/2019 claims benefit of 62/745,877 filed on 10/15/2018.  Claims 1-18 are currently pending and ready for examination.  

Specification
Based on the claim language Examiner is unclear as to the meaning of the phrase “reference device.”  It is well-known in the technical field to use a reference (signal, threshold, and/or value) yet not a reference device. Such term looks like it is meant to be a lexicographic term since it is beyond the well-known technical terminologies. As such based on the well-known use of reference term should refer to a threshold / value/  and/ or signal, however, the claimed language and the specification, each refers a device instead. The applicant appears to use his/her lexicographic term, which is not defined neither in terms of functionality nor in terms of structure. If the reference device refers to a defined structure or a defined functionality, it should be part of the specification so the reader will be able to determine what is exactly meant by such term.
	In claim 1 line 8 applicant uses the phrase “selecting one or more reference devices to characterize a conductor phase value.”  Examiner is unclear if the applicant is claiming that the “reference devices” refer to a functionality or to a structure.  Referring to the specification, 
.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, 10, 11, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, “Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
	It is well-known in the technical field to use a reference (signal, threshold, and/or value) yet not a reference device. Such term looks like it is meant to be a lexicographic term since it is beyond the well-known technical terminologies. As such based on the well-known use of reference term should refer to a threshold / value/  and/ or signal, however, the claimed language and the specification, each refers to a device instead. The applicant appears to use his/her lexicographic term, which is not defined neither in terms of functionality nor in terms of structure. If the reference device refers to a defined structure or a defined functionality, it should be part of the specification so the reader will be able to determine what is exactly meant by such term.
	Examiner respectfully submits the “reference devices” may contain data that is used to “characterize a conductor phase value” or the “reference devices” could be a different concept intended by the applicant, explanations are requested.  
	Claim 1 will be examined based on the merits as best understood.     		
Regarding claim 1 and claim 2, applicant uses the phrase “receiving phase measurements” (claim 1 line 3) and the phrase “collecting phase measurements” (claim 2 line 1).  Examiner is unclear if these are the same “phase measurements” that are claimed in claim 1 as “collecting and characterizing phase measurements” (claim 1 line 1) or different “phase measurements.”  Examiner respectfully suggests the phrase “receiving phase measurements” in claim 1 line 3 should read “receiving said phase measurements” and the phrase “collecting phase said phase measurements” or it could be a different concept intended by the applicant, explanations are requested.
	Claims 1 and 2 will be examined based on the merits as best understood.

Regarding claim 8, applicant uses the phrase “computing a sum of squares of difference between each phase measurement for each line monitoring device a potential cluster center value” (line 1-2).  Examiner is unclear which values are being used to compute the sum of squares of differences.  Examiner is unclear if only the phase measurements used to compute the sum of the squares of differences, or are the phase measurements and a value for a potential cluster center value used to compute the sum of the squares of differences, or another combination.  
	Claim 8 will be examined based on the merits as best understood.

Regarding claim 10, applicant uses the phrase “each line monitoring device” (line 2).  Examiner is unclear if “each line monitoring device” refers to “a plurality of line monitoring devices” claimed in claim 1 line 3 or a different “line monitoring device.”  Examiner respectfully suggests the phrase “each line monitoring device” in claim 10 line 2 should read “each of the line monitoring devices” or it could be a different concept intended by the applicant, explanations are requested.
	Claim 10 will be examined based on the merits as best understood.

Regarding claim 11, applicant uses the “if an angle difference between the line monitoring device and the cluster center is below a phase angle threshold” (line 1-3).  Examiner 
	Claim 11 will be examined based on the merits as best understood.

Regarding claim 14, claim 15, and claim 16, applicant uses the phrase “a reference device” (claim 14 line 2, claim 15 line 2, claim 16 line 2).  Examiner is unclear if the reference devices claimed in claim 14, 15, and 16 refer to one of the “”one or more reference devices” claimed in claim 1 line 8 or different “reference devices.”  Examiner respectfully suggests the phrase “a reference device” claimed in claim 14 line 2, claim 15 line 2 and claim 16 line 2 should read “one of the reference devices” or it could be a different concept intended by the applicant, explanations are requested.
	Claims 14, 15, and 16 will be examined based on the merits as best understood.

Regarding claim 10, 11, 14, 15, and 16, applicant uses the phrase “the cluster” (claim 10 line 2, claim 11 line 2, claim 14 line 2 and 4, claim 15 line 2 and 3, claim 16 line 2 and 3).  Examiner is unclear if “the cluster” in the above claims refers to one of the clusters claimed in claim 1 as “a plurality of clusters” (claim 1 line 6) or a different type of cluster.  Examiner respectfully suggests the phrase “the cluster” claimed in claim 10, 11, 14, 15, and 16 should read “one of the clusters in a plurality of clusters” or it could be a different concept intended by the applicant, explanations are requested.
	Claims 10, 11, 14, 15, and claim 16 will be examined based on the merits as best understood.    

Regarding claim 14, 15, and 16: These claims recites the limitation "the selecting step" in claim 14 line 1, claim 15 line 1, and claim 16 line 1.  There is insufficient antecedent basis for this limitation in the claims.
	Claims 14, 15, and 16 will be examined based on the merits as best understood.

Regarding claim 17:  Claim 17 recited the limitation “the power network” in line 4-5 and line 8.  There is insufficient antecedent basis for this limitation in the claim.  
	Claim 17 will be examined based on the merits as best understood.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.


Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
	A method of collecting and characterizing phase measurements of a power network, comprising: 
	receiving phase measurements from a plurality of line monitoring devices on the power network at a plurality of measurement intervals; 
	normalizing the phase measurements for each of the plurality of line monitoring devices; 	grouping the plurality of line monitoring devices into a plurality of clusters representing each phase of the power network; and 
selecting one or more reference devices to characterize a conductor phase value of each of the plurality of clusters.

Claim 17 is copied below, with the limitations belonging to an abstract idea being underlined.
	A non-transitory computing device readable medium having instructions stored thereon, wherein the instructions are executable by a processor to cause a computing device to perform a method comprising: 

	normalize the phase measurements for each of the plurality of line monitoring devices; 	group the plurality of line monitoring devices into a plurality of clusters representing each phase of the power network; and 
	select one or more reference devices to characterize a conductor phase value of each of the plurality of clusters.

Claim 18 is copied below, with the limitations belonging to an abstract idea being underlined.
	A power line monitoring system, comprising: 
	a plurality of line monitoring devices configured to collect phase measurements for each phase of a power network over time; and 
	a remote computing device configured to receive the phase measurements from the plurality of line monitoring devices, the remote computing device being configured to: 
	normalize the phase measurements for each of the plurality of line monitoring devices; 	group the plurality of line monitoring devices into a plurality of clusters representing each phase of the power network; and 
	select one or more reference devices to characterize a conductor phase value of each of the plurality of clusters.

The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a 
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
 The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1, 17, and 18 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-16 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). Considering all the limitations 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-11 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu Nanpeng (hereafter Yu), WO2018027180A1.

Regarding independent claim 1 Yu teaches: 
	“A method of collecting and characterizing phase measurements of a power network, comprising” (Yu, “power distribution networks” reads on “power network.” “phase identification problem is defined as identifying the phase connectivity of each customer,” therefore Yu refers to “phase identification” as “phase connectivity,” “phase identification problem” reads on “characterizing phase measurements” (¶ 0005)): 
(Yu, “time series data is collected from smart meters,” “smart meters” reads on  “plurality of line monitoring devices” as smart meters are utility meters which measure electrical properties of the conductors of the power network, “time series” reads on “plurality of measurement intervals” as is known in the art, a  “time series” is a set of data points taken at equally spaced points in time (¶ 0027-0028)) ; 
	“normalizing the phase measurements for each of the plurality of line monitoring devices; 	grouping the plurality of line monitoring devices into a plurality of clusters representing each phase of the power network” (Yu, fig 7, “phase identification which uses voltage metering data” (¶ 0017) “voltage time series” are “normalized”, “clustering smart meter data” reads on “clusters representing each phase of the power network” (¶ 0049 - ¶ 0063)); and   
	“selecting one or more reference devices to characterize a conductor phase value of each of the plurality of clusters” (Yu, fig 1, fig 2, “constraints in the clustering process are defined” these constraints are due to the “network connectivity data,” which is the same as network phase identification data according to Yu (see above), “phase identification method 200 can include using an algorithm utilizing the know information about line configurations in the network connectivity model” therefore the reference data for Yu’s model comes from “the network connectivity model” which would read on “reference device” (please see 112b rejection claim 1 above), (¶ 0054-¶ 0057)).
	 
Regarding claim 2 Yu teaches:
	“further comprising collecting phase measurements from the power network with the plurality of line monitoring devices” (Yu, fig 2, “phase identification problem is defined as identifying the phase connectivity of each customer and structure in the power distribution network” (¶ 0045), “utilizing the know information about line configurations in the network connectivity model” which reads on “collecting phase measurements from the power network” (¶ 0054-¶ 0057)).	 

Regarding claim 5 Yu teaches:
	“wherein collecting the phase measurements comprises measuring a voltage of conductors of the power network” (Yu, fig 7, “voltage metering data” reads on “voltage of conductors” (¶ 0017)). 

Regarding claim 6 Yu teaches:
	“wherein normalizing the phase measurements comprises subtracting an average phase change of the plurality of line monitoring devices between each of the measurement intervals” (Yu, “normalized by standard deviation,” standard deviation uses the sum of the squares which involves subtracting a deviation (¶ 0088)).	
		
Regarding claim 7 Yu teaches:
	“wherein grouping the plurality of line monitoring devices comprises identifying cluster centers of the plurality of clusters” (Yu, “random initial cluster centers” implies that cluster centers have been identified (¶ 0078)).
	
Regarding claim 8 Yu teaches:
	“wherein identifying the cluster centers comprises: 

	determining the cluster centers for which the sum of squares is the lowest” (Yu, ¶ 0077 - ¶ 0078)).
	
Regarding claim 9 Yu teaches:
	“wherein the potential cluster center values comprise three potential cluster center values spaced 120 degrees apart” (Yu, fig 1, for a three phase circuit each pair of the three voltage phasors are 120 degrees apart, therefore “meters need to be clustered into three groups” and each pair of clusters centers will be 120 degrees apart” (¶ 0044, ¶ 0072-¶ 0073)). 
	
Regarding claim 10 Yu teaches:
	“wherein grouping the plurality of line monitoring devices further comprises assigning each line monitoring device to the cluster with a cluster center closest to the line monitoring devices phase measurements” (Yu, fig 1, “customers” represent the “smart meter” which reads on “line monitoring device,” if customers are connected to same phase, the phase their device is connected to, they will be in the same cluster (¶ 0072-¶ 0073)).	
Regarding claim 11 Yu teaches:	
	“wherein the line monitoring device is assigned to the cluster if an angle difference between the line monitoring device and the cluster center is below a phase angle threshold” (Yu, when using the phase identification algorithm threshold is set on the voltages to evaluate the “accuracy of the proposed phase identification method” therefore a threshold is set to determine to which “cluster” a meter is assigned” (¶ 0094-¶ 0096)). 

Regarding claim 14 Yu teaches:
	“wherein the selecting step further comprises: 
	selecting a reference device with normalized measurements falling within the cluster with the smallest cluster center value; and 
	assigning the cluster with the smallest cluster center value to be an A-phase cluster” (Yu, “each data point is assigned to the closest cluster such that is does not violate the constraints” since each pair of phases are 120 degrees apart therefore cluster centers would have different values but each data point would fill the cluster that is closest of the three cluster centers
(¶ 0077-¶ 0078)).
	
Regarding claim 15 Yu teaches
	“wherein the selecting step further comprises: 
	selecting a reference device with normalized measurements falling within the cluster with a central cluster center value; and 
	assigning the cluster with the central cluster center value to be a C-phase cluster” (Yu, “each data point is assigned to the closest cluster such that is does not violate the constraints” since each pair of phases are 120 degrees apart therefore cluster centers would have different values but each data point would fill the cluster that is closest of the three cluster centers
(¶ 0077-¶ 0078)).
	
Regarding claim 16 Yu teaches:
	“wherein the selecting step further comprises: 

	assigning the cluster with the largest cluster center value to be a B-phase cluster” (Yu, “each data point is assigned to the closest cluster such that is does not violate the constraints” since each pair of phases are 120 degrees apart therefore cluster centers would have different values but each data point would fill the cluster that is closest of the three cluster centers
(¶ 0077-¶ 0078)).
	
Regarding claim 17 Yu teaches: 
	“A non-transitory computing device readable medium having instructions stored thereon, method comprising (Yu, ¶ 0286):
	“receive phase measurements from a plurality of line monitoring devices on the power network at a plurality of measurement intervals” (Yu, “time series data is collected from smart meters,” “smart meters” reads on  “plurality of line monitoring devices” as smart meters are utility meters which measure electrical properties of the conductors of the power network, “time series” reads on “plurality of measurement intervals”, “time series” is a set of data points taken at equally spaced points in time as is known in the art (¶ 0027-0028)) ; 	 
	normalize the phase measurements for each of the plurality of line monitoring devices; 	group the plurality of line monitoring devices into a plurality of clusters representing each phase of the power network” (Yu, ¶ 0286, fig 7, “phase identification which uses voltage metering data” (¶ 0017) “voltage time series” are “normalized”, “clustering smart meter data” reads on “clusters representing each phase of the power network” (¶ 0049 - ¶ ¶ 0063)); and 
(Yu, fig 1, fig 2, “constraints in the clustering process are defined” these constraints are due to the “network connectivity data,” which is the same as network phase identification data according to Yu (see above), “phase identification method 200 can include using an algorithm utilizing the know information about line configurations in the network connectivity model” therefore the reference data for Yu’s model comes from “the network connectivity model” which would read on “reference device” (please see 112b rejection claim 1 above), (¶ 0054-¶ 0057)).

Regarding claim 18 Yu teaches:
	“A power line monitoring system, comprising: 
	a plurality of line monitoring devices configured to collect phase measurements for each phase of a power network over time” (Yu, “power distribution networks” reads on “power network.” ¶ 0005) ”time series data is collected from smart meters,” “smart meters” reads on  “plurality of line monitoring devices” as smart meters are utility meters which measure electrical properties of the conductors of the power network, “time series” reads on “plurality of measurement intervals”, “time series” is a set of data points taken at equally spaced points in time as is known in the art (¶ 0027-0028)); 	
	“a remote computing device configured to receive the phase measurements from the plurality of line monitoring devices, the remote computing device being configured to (Yu, fig 15);
	normalize the phase measurements for each of the plurality of line monitoring devices; 	
(Yu, ¶ 0286, fig 7, “phase identification which uses voltage metering data” (¶ 0017) “voltage time series” are “normalized”, “clustering smart meter data” reads on “clusters representing each phase of the power network” (¶ 0049 - ¶ ¶ 0063)); and 
	select one or more reference devices to characterize a conductor phase value of each of the plurality of clusters” (Yu, fig 1, fig 2, “phase identification problem is defined as identifying the phase connectivity of each customer and structure in the power distribution network” 
(¶ 0045), “constraints in the clustering process are defined” these constraints are due to the “network connectivity data,” “phase identification method 200 can include using an algorithm utilizing the know information about line configurations in the network connectivity model” therefore, “the network connectivity model” reads on “reference device” (¶ 0054-
¶ 0057)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu Nanpeng, (hereafter Yu), WO2018027180A1 in view of Parsons, U.S. Pub. No. 2012/0139554 A1.  

Regarding claim 3 Yu does not teach:
	“wherein collecting the phase measurements comprises measuring an electric field of conductors of the power network”
 Parsons teaches:
	“wherein collecting the phase measurements comprises measuring an electric field of conductors of the power network” (Parsons, “monitoring device can include sensors and hardware configured to measure … the electric field surrounding the conductors” (¶ 0028)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of phase identification in a power distribution system as taught by Yu by including the electric field measurement as disclosed by Parsons. Smart meters are designed to collect and calculate a variety of parameters associated with a power distribution network.  One of ordinary skill in the art would predict that the well-known parameter of electric field to be measured and recorded by the smart meter of Yu’s method in order to more thoroughly monitor a power distribution system (Parson’s ¶ 0003). 

Regarding claim 4 Yu does not teach:
	wherein collecting the phase measurements comprises measuring a current of conductors of the power network.”
	Parsons teaches:
(Parsons, “monitoring device can include sensors and hardware configured to measure current on the conductors” (¶ 0028)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of phase identification in a power distribution system as taught by Yu by including the current measurement as disclosed by Parsons. Smart meters are designed to collect and calculate a variety of parameters associated with a power distribution network.  One of ordinary skill in the art would predict that the well- known parameter of current to be a measured and recorded by the smart meter of Yu’s method in order to more thoroughly monitor a power distribution system (Parson’s ¶ 0003). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as modified as applied to claim 3 above, and further in view of Kuhns et al. (hereafter Kuhns), U. S. Pub. No. 2015/0377935 A1.

Regarding claim 12 Parsons as modified does not teach:
	“wherein the phase angle threshold comprises 30 degrees”
	Kuhns teaches:
	“wherein the phase angle threshold comprises 30 degrees” (Kuhns, statistically, the Z threshold is used to determine in what cluster a data point belongs, “when or if a transition has occurred”, Kuhns teaches a Z threshold of 30 or 60 (¶ 0083-¶ 0086), the specification states that “in some examples, the phase angle threshold comprises 30 degrees” and “”alternatively, the phase angle threshold comprises 45 degrees” (¶ 0015) and “The angle difference between a cluster center and a monitoring device that will be grouped or accepted into that cluster center can be configurable” (¶ 0042), this shows that the threshold of 30 degrees is not crucial).
	Applicant has not disclosed that having the threshold set at 30 degrees is to solve any stated problem or is for any particular purpose.  According to the specification the threshold is “configurable” making it an obvious design choice for one having ordinary skill in the art before the effective filing data of the claimed invention to set the threshold for determining in which cluster a data point belongs, of Kuhns’ statistical model, to a value in the range of                 
                    30
                    ≥
                    60
                
            .      
     
Regarding claim 13 Parsons as modified does not teach:
	“wherein the phase angle threshold comprises 45 degrees.”
	Kuhns teaches:
	“wherein the phase angle threshold comprises 45 degrees” (Kuhns, statistically, the Z threshold is used to determine in what cluster a data point belongs, “when or if a transition has occurred”, Kuhns teaches a Z threshold of 30 or 60 (¶ 0083-¶ 0086), the specification states that “in some examples, the phase angle threshold comprises 30 degrees” and “”alternatively, the phase angle threshold comprises 45 degrees” (¶ 0015) and “The angle difference between a cluster center and a monitoring device that will be grouped or accepted into that cluster center can be configurable” (¶ 0042), this shows that the threshold of 45 degrees is not crucial).
	Applicant has not disclosed that having the threshold set at 30 degrees is to solve any stated problem or is for any particular purpose.  According to the specification the threshold is “configurable” making it an obvious design choice for one having ordinary skill in the art before the effective filing data of the claimed invention to set the threshold for determining in which cluster a data point belongs, of Kuhns’ statistical model, to a value in the range of                 
                    30
                    ≥
                    60
                    .
                
            

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                                                                              
2/16/2021